   
Exhibit 10.27
 

Form of Subsidiary Guarantee
  
Execution Version
 

GUARANTY
 
This Guaranty (the “Guaranty”) is made this 23rd day of November 2011, by such
guarantors listed on the signature pages hereof (collectively, jointly and
severally, “Guarantors,” and each, individually, a “Guarantor”), in favor of
[_______________] (together with its successors, assigns, endorsees and
transferees, “Buyer”).
 
RECITALS


WHEREAS, pursuant to that certain Securities Purchase Agreement dated as of
November 23, 2011 (as amended, restated, supplemented, or otherwise modified
from time to time, including all schedules thereto, the “Securities Purchase
Agreement”) by and among IceWEB, Inc., a Delaware corporation (“Parent”), Buyer
and each of the other investors listed on the Schedule of Buyers attached
thereto (together with Buyer, “Buyers”), Parent has agreed to sell, and Buyers
have each agreed to purchase, severally and not jointly, certain Notes and
Warrants; and
 
WHEREAS, each Guarantor is a direct or indirect wholly-owned Subsidiary of
Parent and will receive direct and substantial benefits from the purchase by
Buyers of the Notes and Warrants; and
 
WHEREAS, in order to induce Buyers to purchase, severally and not jointly, the
Notes and Warrants as provided for in the Securities Purchase Agreement,
Guarantors have agreed to jointly and severally guaranty all of Parent’s
obligations under and with respect to the Notes, the Securities Purchase
Agreement and the other Transaction Documents.
 
AGREEMENTS
 
NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, each Guarantor hereby agrees as follows:
 
1.        Definitions. All capitalized terms used herein that are not otherwise
defined herein shall have the meanings given them in the Securities Purchase
Agreement.
 
2.        Guaranteed Obligations. Guarantors jointly and severally hereby fully,
irrevocably and unconditionally guaranty to Buyer the due and punctual
Satisfaction in Full of the Guaranteed Obligations (as defined below).
“Guaranteed Obligations” means, collectively, all of the present and future
payment obligations of each Obligor arising under the Securities Purchase
Agreement, any and all Notes payable to Buyer, and the other Transaction
Documents, including, without limitation, reasonable attorneys’ fees and
expenses and any interest, fees, or expenses that accrue after the filing of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any Insolvency Proceeding. “Insolvency Proceeding” means any
proceeding commenced by or against any Person under any provision of title 11 of
the United States Code, as in effect from time to time (the “Bankruptcy Code”),
or under any other state or federal bankruptcy or insolvency law or any
equivalent laws in any other jurisdiction, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief. “Obligors” means the Guarantors and Parent.
 
 
 

--------------------------------------------------------------------------------

 
 
3.        Guarantors’ Representations and Warranties.  Each Guarantor represents
and warrants to Buyer that such Guarantor expects to derive substantial benefits
from the purchase by Buyers of the Notes and Warrants and the other transactions
contemplated hereby and by the other Transaction Documents. Buyer may rely
conclusively on a continuing warranty, hereby made, that such Guarantor
continues to be benefited by this Guaranty and Buyer shall have no duty to
inquire into or confirm the receipt of any such benefits, and this Guaranty
shall be effective and enforceable by Buyer without regard to the receipt,
nature or value of any such benefits.
 
4.        Unconditional Nature. No act or thing need occur to establish any
Guarantor’s liability hereunder, and no act or thing, except Satisfaction in
Full of the Guaranteed Obligations, shall in any way exonerate any Guarantor
hereunder or modify, reduce, limit or release any Guarantor’s liability
hereunder. This is an absolute, unconditional and continuing guaranty of payment
of the Guaranteed Obligations and shall continue to be in force and be binding
upon each Guarantor until Satisfaction in Full of the Guaranteed Obligations.
Each Guarantor agrees that this Guaranty is a guaranty of Satisfaction in Full
of the Guaranteed Obligations and not of collection, and that its obligations
under this Guaranty shall be primary, absolute and unconditional.  In addition
to the terms set forth herein, it is expressly understood and agreed that, if,
at maturity and at any time during the continuance of an Event of Default, the
outstanding amount of the Guaranteed Obligations under the Transaction Documents
(including, without limitation, all accrued interest thereon, all accrued late
charges thereon and all premiums due in respect thereof) is declared to be
immediately due and payable, then Guarantors shall, upon notice of such
acceleration, without further demand, pay to Buyer the entire outstanding
Guaranteed Obligations due and owing to Buyer.
 
5.        Subrogation. No Guarantor will exercise or enforce any right of
contribution, reimbursement, recourse or subrogation available to such Guarantor
as to any of the Guaranteed Obligations, or against any Person liable therefor,
or as to any collateral security therefor (if any), unless and until
Satisfaction in Full of the Guaranteed Obligations.
 
6.        Enforcement Expenses. Each Guarantor shall pay or reimburse Buyer for
all costs, expenses and reasonable attorneys’ fees paid or incurred by Buyer in
endeavoring to collect and enforce the Guaranteed Obligations and in enforcing
this Guaranty.
 
 
2

--------------------------------------------------------------------------------

 
 
7.        Obligations Absolute.  Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than Satisfaction in Full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees that none of its obligations hereunder shall be
affected or impaired by any of the following acts or things (which Buyer is
expressly authorized to do, omit or suffer from time to time, without consent or
approval by or notice to any Guarantor): (a) any acceptance of collateral
security (if any), guarantors, accommodation parties or sureties for any or all
of the Guaranteed Obligations; (b) one or more extensions or renewals of the
Guaranteed Obligations (whether or not for longer than the original period) or
any modification of the interest rates, maturities, if any, or other contractual
terms applicable to any of the Guaranteed Obligations or any amendment or
modification of any of the terms or provisions of any of the Transaction
Documents; (c) any waiver or indulgence granted to Parent or any other Obligor,
any delay or lack of diligence in the enforcement of the Guaranteed Obligations,
or any failure to institute proceedings, file a claim, give any required notices
or otherwise protect any of the Guaranteed Obligations; (d) any full or partial
release of, compromise or settlement with, or agreement not to sue, Parent, any
other Obligor or any other Person liable in respect of any of the Guaranteed
Obligations; (e) any release, surrender, cancellation or other discharge of any
evidence of the Guaranteed Obligations or the acceptance of any instrument in
renewal or substitution therefor; (f) any failure to obtain collateral security
(including rights of setoff) for the Guaranteed Obligations, or to see to the
proper or sufficient creation and perfection thereof, or to establish the
priority thereof, or to preserve, protect, insure, care for, exercise or enforce
any collateral security; or any modification, alteration, substitution,
exchange, surrender, cancellation, termination, release or other change,
impairment, limitation, loss or discharge of any collateral security; (g) any
collection, sale, lease or disposition of, or any other foreclosure or
enforcement of or realization on, any collateral security; (h) any assignment,
pledge or other transfer of any of the Guaranteed Obligations or any evidence
thereof; or (i) any manner, order or method of application of any payments or
credits upon the Guaranteed Obligations. Each Guarantor waives any and all
defenses and discharges available to a surety, guarantor or accommodation
co-obligor.
 
8.        Waivers by Guarantors.  Each Guarantor waives any and all defenses,
claims, setoffs and discharges of, and/or against, Parent, or any other Obligor
or Person (including, without limitation, Buyer), pertaining to the Guaranteed
Obligations, except the defense of discharge by indefeasible satisfaction and
discharge in full.  Without limiting the generality of the foregoing, no
Guarantor will assert, plead or enforce against any Buyer any defense of waiver,
release, discharge or disallowance in any Insolvency Proceeding, statute of
limitations, res judicata, statute of frauds, anti-deficiency statute, fraud,
incapacity, minority, usury, illegality or unenforceability which may be
available to Parent or any other Obligor or Person liable in respect of any of
the Guaranteed Obligations, or any setoff available to any Buyer against Parent
or any other such Obligor or Person, whether or not on account of a related
transaction.  Each Guarantor expressly agrees that such Guarantor shall be and
remain liable for any deficiency remaining after foreclosure of any mortgage or
security interest (if any) securing the Guaranteed Obligations, whether or not
the liability of Parent or any other Obligor or Person for such deficiency is
discharged pursuant to statute or judicial decision.  The liability of each
Guarantor shall not be affected or impaired by, and each Guarantor waives and
agrees it shall not at any time insist upon, plead or in any manner claim or
take the benefit of, any voluntary or involuntary liquidation, dissolution, sale
or other disposition of all or substantially all of the assets, marshalling of
assets and liabilities, any valuation, appraisal, stay, receivership,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of, or other similar event or
proceeding affecting, Parent or any of its assets.  No Guarantor will assert,
plead or enforce against any Buyer any claim, defense or setoff available to
such Guarantor against Parent.  Each Guarantor waives presentment, demand for
payment, notice of dishonor or nonpayment and protest of any instrument
evidencing the Guaranteed Obligations. Buyer shall not be required first to
resort for payment of the Guaranteed Obligations to Parent or any other Person,
or their properties, or first to enforce, realize upon or exhaust any collateral
security (if any) for the Guaranteed Obligations, before enforcing this
Guaranty.
 
 
3

--------------------------------------------------------------------------------

 
 
9.        If Payments Set Aside, etc.  If any payment applied by Buyer to the
Guaranteed Obligations is thereafter set aside, recovered, rescinded or required
to be returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of Parent or any other Obligor or Person), the
Guaranteed Obligations to which such payment was applied shall for the purpose
of this Guaranty be deemed to have continued in existence, notwithstanding such
application, and this Guaranty shall be enforceable as to such Guaranteed
Obligations as fully as if such application had never been made.
 
10.      Additional Obligation of Guarantors. Each Guarantor’s liability under
this Guaranty is in addition to and shall be cumulative with all other
liabilities of such Guarantor to Buyer as guarantor, surety, endorser,
accommodation co-obligor or otherwise of any of the Guaranteed Obligations,
without any limitation as to amount.
 
11.      No Duties Owed by Buyer.  Each Guarantor acknowledges and agrees that
Buyer (a) has not made any representations or warranties with respect to,
(b) does not assume any responsibility to such Guarantor for, and (c) has no
duty to provide information to such Guarantor regarding, the enforceability of
any of the Guaranteed Obligations or the financial condition of Parent or any
other Obligor or Person. Each Guarantor has independently determined the
creditworthiness of Parent and the enforceability of the Guaranteed Obligations
and until Satisfaction in Full of the Guaranteed Obligations will independently,
and without reliance on Buyer, continue to make such determinations.
 
12.      Miscellaneous.
 
(a)           This Guaranty may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof. Any party delivering an executed counterpart of this
Guaranty by facsimile or other electronic method of transmission also shall
deliver an original executed counterpart of this Guaranty but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Guaranty.
 
(b)           Any provision of this Guaranty which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.
 
(c)           Headings used in this Guaranty are for convenience only and shall
not be used in connection with the interpretation of any provision hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.
 
(e)           Unless the context of this Guaranty or any other Transaction
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and  “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Guaranty or
any other Transaction Document refer to this Guaranty or such other Transaction
Document, as the case may be, as a whole and not to any particular provision of
this Guaranty or such other Transaction Document, as the case may be. Section,
subsection, clause, schedule, and exhibit references herein are to this Guaranty
unless otherwise specified.  Any reference in this Guaranty or in any other
Transaction Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). “Satisfaction in Full of the
Guaranteed Obligations” shall mean the indefeasible payment in full in cash and
discharge, or other satisfaction in accordance with the terms of the Transaction
Documents and discharge, of all Guaranteed Obligations in full. Any reference
herein to any Person shall be construed to include such Person’s permitted
successors and permitted assigns.
 
(f)           This Guaranty shall be effective upon delivery to Buyer, without
further act, condition or acceptance by Buyer, shall be binding upon each
Guarantor and the successors and assigns of each Guarantor, and shall inure to
the benefit of Buyer and its participants, successors and assigns. This Guaranty
may not be waived, modified, amended, terminated, released or otherwise changed
except by a writing signed by each Guarantor and Buyer.
 
(g)           The language used in this Guaranty will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. For clarification
purposes, the Recitals are part of this Guaranty.
 
(h)           All dollar amounts referred to in this Guaranty and the other
Transaction Documents (as defined in the Securities Purchase Agreement) are in
United States Dollars (“U.S. Dollars”), and all amounts owing under this
Guaranty and all other Transaction Documents shall be paid in U.S. Dollars. All
amounts denominated in other currencies shall be converted into the U.S. Dollar
equivalent amount in accordance with the Exchange Rate on the date of
calculation. “Exchange Rate” means, in relation to any amount of currency to be
converted into U.S. Dollars pursuant to this Guaranty, the U.S. Dollar exchange
rate as published in the Wall Street Journal on the relevant date of
calculation.
 
 
5

--------------------------------------------------------------------------------

 
 
(i)           Judgment Currency.
 
(i)           If for the purpose of obtaining or enforcing judgment against any
Guarantor in any court in any jurisdiction it becomes necessary to convert into
any other currency (such other currency being hereinafter in this Section 12(i)
referred to as the “Judgment Currency”) an amount due in U.S. Dollars under this
Guaranty or any other Transaction Document, the conversion shall be made at the
Exchange Rate prevailing on the Trading Day (as defined in the Series J Warrant)
immediately preceding: (1) the date actual payment of the amount due, in the
case of any proceeding in the courts of New York or in the courts of any other
jurisdiction that will give effect to such conversion being made on such date or
(2) the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 12(i)(i) being hereinafter referred
to as the “Judgment Conversion Date”).
 
(ii)           If in the case of any proceeding in the court of any jurisdiction
referred to in Section 12(i)(i) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of U.S. Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.
 
(iii)           Any amount due from any Guarantor under this provision shall be
due as a separate debt and shall not be affected by judgment being obtained for
any other amounts due under or in respect of this Guaranty or any other
Transaction Document.
 
(j)       Taxes.
 
(i)            Any and all payments by any Guarantor hereunder or under any
other Transaction Document shall be made free and clear of and without deduction
for any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, imposed under any
applicable law (collectively referred to as “Taxes”) unless the applicable
Guarantor is required to withhold or deduct any amounts for, or on account of,
Taxes pursuant to any applicable law. If such Guarantor shall be required to
withhold or deduct any Taxes from or in respect of any sum payable hereunder to
Buyer, (i) the sum payable shall be increased by the amount by which the sum
payable would otherwise have to be increased (the “tax make-whole amount”) to
ensure that after making all required withholdings and deductions (including
deductions applicable to the tax make-whole amount) Buyer would receive an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Guarantor shall make such deductions and (iii) such Guarantor shall
pay the full amount withheld or deducted to the relevant governmental authority
within the time required.
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)            In addition, each Guarantor agrees to pay to the relevant
governmental authority in accordance with applicable law any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or in connection with
the execution, delivery, registration or performance of, or otherwise with
respect to, this Guaranty and the other Transaction Documents (“Other Taxes”).
 
(iii)            Each Guarantor shall deliver to Buyer official receipts, if
any, in respect of any Taxes and Other Taxes payable hereunder promptly after
payment of such Taxes and Other Taxes or other evidence of payment reasonably
acceptable to Buyer.
 
(iv)            If a Guarantor fails to pay any amounts in accordance with this
Section 12(j), such Guarantor shall indemnify Buyer within ten (10) calendar
days after written demand therefor, for the full amount of any Taxes or Other
Taxes, plus any related interest or penalties, that are paid by Buyer to the
relevant governmental authority or other relevant governmental authority as a
result of such failure.
 
(v)            The obligations of each Guarantor under this Section 12(j) shall
survive the termination of this Guaranty and the Satisfaction in Full of the
Guaranteed Obligations.
 
13.      Notices. All notices and other communications provided for hereunder
shall be given in the form and manner, and delivered to such addresses, as
specified in the Securities Purchase Agreement.
 
14.      Governing Law; Jurisdiction; Service of Process; Jury Trial. All
questions concerning the construction, validity, enforcement and interpretation
of this Guaranty shall be governed by the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York. Each Guarantor hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper; provided, however, any suit seeking enforcement of this Guaranty may
be brought, at Buyer’s option, in the courts of any jurisdiction where Buyer
elects to bring such action. Each Guarantor hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Guaranty and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Without limitation of
the foregoing, each Guarantor hereby irrevocably appoints Parent as such
Guarantor’s agent for purposes of receiving and accepting any service of process
hereunder. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. EACH GUARANTOR HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
[signature page follows]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Guaranty has been duly executed by each Guarantor as of
the date set forth above.
 
ICEWEB STORAGE CORPORATION, a Virginia
corporation
   
By:
 
Name:
 
Title:
     
CLOUD STORAGE HOLDINGS, INC., a Virginia
corporation
   
By:
 
Name:
 
Title:
     
ICEWEB ONLINE, INC., a Virginia corporation
   
By:
 
Name:
 
Title:
 

 
 
 

--------------------------------------------------------------------------------

 